DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a single method in the reply filed on 3/31/2022 is also acknowledged.  
The elected species read upon claims 28-31, 34-42 and 48.  Claims 32-33 and 44-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Allowable Subject Matter
The following would be considered ALLOWABLE:
“A method of monitoring disease progression and tailoring treatment of dystonia in a subject suffering from dystonia, comprising:
(a)	obtaining a first biological sample from the subject;
(b)	determining the expression level of activation transcription factor 4 (ATF4) in the first biological sample;
(c)	administering an agent for the treatment of dystonia to the subject;
(d)	obtaining a second biological sample from the subject;
(e)	determining the expression level of ATF4 in the second biological sample;
(f)	comparing the expression levels of ATF4 in the first and second samples;
(g)	determining that the subject has improved dystonia if the level of ATF4 in the second sample is increased relative to the level of ATF4 in the first sample;
(h)	continuing administration of the agent for the treatment of dystonia, thereby treating dystonia.”
At the time the invention was made, well-established biomarkers for monitoring the progression and treatment of dystonia were not known.  Cho et al (PLOS ONE 9(11):e110086, 2014) is representative of the closest prior art, and teach a role for ER stress in dystonia, as well as the possibility that “pharmacological agents known to modulate… ER stress may… be therapeutic in dystonia patients” (Abstract).  In particular, Cho et al demonstrate that “4-phenylbutyrate (4-PBA)… alleviates ER stress… and suggest that 4-PBA could also be used in dystonia treatment” (Abstract).  Notably, Cho et al mentions that “[a] previous study has shown that 4-PBA treatment decreases ER stress with regard to the following general ER stress markers: BiP, CHOP, activating transcription factor 4 (ATF4), as well as sXBP1” (Page 8, Column 1), referring to Fonseca et al (Nature Cell Biology 14:1105-1112, 2012).  Significantly, however, Fonseca et al state that “ER stress [is] defined by increases in… BiP, CHOP, activating transcription factor 4 (ATF4) and sXPB1” (Page 1107, Column 2) and 4-PBA brought about a decrease in ATF4 mRNA levels (Page 1107, Figure 3k).  
The instant showing that the ER stress-induced increase in ATF4 levels is impaired in dystonia patients (Paragraph 00187), and drugs that increase ATF4 levels in dystonia patients are therapeutic (Paragraph 00214), is contrary to what the ordinarily skilled artisan would have reasonably predicted based on the prior art.   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 28-31, 34-42 and 48 are rejected under 35 U.S.C. 112(a) because the specification is not considered enabled for the monitoring of disease progression and tailoring of treatment of dystonia in a subject in need thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below
Nature of the Invention and Scope or Breadth of the Claims: the claimed invention is drawn to a method of monitoring disease progression and tailoring treatment of dystonia in a subject in need thereof, comprising:
(a)	obtaining a first biological sample from a subject;
(b)	determining the expression level of one or a plurality of biomarkers in the first biological sample;
(c)	obtaining a second biological sample from a subject;
(d)	determining the expression level of one or a plurality of biomarkers in the second biological sample;
(e)	comparing the expression level of the one or a plurality of biomarkers in the first and second samples,
	Wherein a change in the level of one or more biomarkers in the first and second sample indicates the subject has improved or worsening dystonia; and
(f)	administering appropriate ongoing anti-dystonia therapy.
At the outset, monitoring the progression and tailoring the treatment of any disease/disorder/condition is considered to be complex.  In the instant case, this complexity is exacerbated by the extreme breadth of the claims.  For example, as defined by the Specification, “the term ‘dystonia’ refers to those neurological conditions and brain disorders characterized by often painful twisting motions and postures and involuntary movements” (Paragraph 0045).  As such, monitoring the progression and treatment of ‘dystonia’ as instantly claimed could be applied to ataxia, chorea, complex regional pain syndrome, Huntington’s disease, myoclonus, Parkinson’s disease, restless leg syndrome, tardive dyskinesia, Tourette syndrome, and so on.  
Moreover, the method of claim 28 entails obtaining a first and second biological sample and determining the expression level of one or more biomarkers in said samples for comparison without limitation.  That is, the claim does not define the samples to be obtained or the biomarkers to be measured therein.  In fact, in claim 28, the samples and biomarkers to be compared can be different from one another.  For example, the method embraces determining the expression level of ATF4 in a first cell sample and comparing that with the expression level of GADD34 in second CSF sample.  And, while claims 29-33 further limit the biomarkers and claim 37 further limits the sample, the method nevertheless remains extremely broad as it encompasses numerous potential biomarkers to be measured in numerous samples, without defining or limiting the time between measurements and/or potential events taking place between measurements that could impact the measurements.  Furthermore, the claim doesn’t define the degree or even the direction of change in said biomarker expression level(s) between the first and second samples as indicative of improvement/worsening of dystonia.    
Additionally, regarding the tailoring of treatment, the term “treatment” itself is defined broadly in that it “includes the alleviation or prevention of symptoms, slowing or stopping the progression or worsening of a disease, disorder, condition and/or the remission of the disease, disorder or condition” (Specification, Paragraph 0048). 
The claims are further broad in that “ongoing anti-dystonia therapy” to be administered is largely undefined (with the exception of claims 41-42), and can embrace (a) one or more agents capable of modulating the intracellular pathway controlled by eIF2-alpha, (b) one or more agents capable of modulating the integrated stress response, or (c) one or more agents capable of modulating the phosphorylation state of eIF2-alpha.  Notably, the claims are not even limited to agents which increase (or decrease) the pathway/stress response/phosphorylation state, but merely “modulate” said pathway/stress response/phosphorylation state.  And, as discussed by the Specification, the “one or more agents capable of modulating the phosphorylation state of eIF2-alpha”, can, for example, comprise “an agent that increases the kinase activity of eIF2-alpha-specific kinases… an agent capable of inhibiting eIF2-alpha-specific phosphatases… [o]r an agent that acts upstream of eIF2-alpha-specific kinases… or phosphatases” (Paragraph 0060).  
The State of the Prior Art and the Level of Predictability in the Art:  there is no evidence that, at the time the invention was made, there were well-established biomarkers for assessing the progression of dystonia.  Cho et al (PLOS ONE 9(11):e110086, 2014) is representative of the closest prior art, and teach a role for ER stress in dystonia, as well as the possibility that “pharmacological agents known to modulate… ER stress may… be therapeutic in dystonia patients” (Abstract).  In particular, Cho et al demonstrate that “4-phenylbutyrate (4-PBA)… alleviates ER stress… and suggest that 4-PBA could also be used in dystonia treatment” (Abstract).  Notably, Cho et al mentions that “[a] previous study has shown that 4-PBA treatment decreases ER stress with regard to the following general ER stress markers: BiP, CHOP, activating transcription factor 4 (ATF4), as well as sXBP1” (Page 8, Column 1), referring to Fonseca et al (Nature Cell Biology 14:1105-1112, 2012).  Significantly, however, Fonseca et al state that “ER stress [is] defined by increases in… BiP, CHOP, activating transcription factor 4 (ATF4) and sXPB1” (Page 1107, Column 2) and 4-PBA brought about a decrease in ATF4 mRNA levels (Page 1107, Figure 3k), whereas instant claim 28 indicates “an increase in the level of the one or more biomarkers in the second sample indicates the subject has improved dystonia” (wherein the biomarker can be ATF4).  
As such, the prior art is considered to be far from established and highly unpredictable.   
The Amount of Direction Provided by the Inventor / Existence of Working Examples: The amount of direction provided by the Applicant is considered to be determined by the Specification and the working examples.  
In the instant case, the Specification discloses mRNA’s differentially expressed in delta-E Torsin1a expressing cells (Paragraph 00159) and, ultimately, identify “eleven significantly over-represented signaling pathways” (Paragraph 00163). 
However, compounds used to block “two… pathways enriched among the WGS hits, notch signaling and glucorticoid signaling… had no effect on delta-E Torsin1a localization” (Paragraph 00171).
Rather, the Specification shows “augmentation of signaling through eIF2-alpha pathway as a specific… target” (Paragraph 00172).  In particular, “knockdown of each of the four eIF2-alpha kinases significantly worsened delta-E Torsin 1a localization, indicating that decreased eIF2-alpha signaling has a deleterious effect on delta-E Torsin 1a localization… [and] suggest a mechanism in which promoting eIF2-alpha pathway signaling… would be beneficial” (Paragraph 00165).  However, while “[s]alubrinal, a drug that prolongs ISR activation by promoting eIF2-alpha phosphorylation, caused a robust dose-dependent normalization of delta-E Torsin 1a localization” (Paragraph 00167) and improved “neonatal survival of homozygous DYT1 knock-in mice” (Page 49, Example 6), [a]nother eIF2-alpha phosphatase inhibitor, guanabenz, had no effect” (Paragraph 00168) and “a direct activator of the eIF2-alpha kinase PERK, CCT02031238… was highly toxic at effective concentrations” (Paragraph 00169).  
Nevertheless, overexpression of ATF4, which is downstream of eIF2-alpha phosphorylation (see Paragraph 00173: “[p]hosphorylation of eIF2-alpha… [causes] an increase in translation of… transcription factor ATF4”, but the ER-stress induced upregulation of ATF4 is disrupted in DYT1 patients (Paragraph 00187)), “significantly improved delta-E Torsin1a localization” (Paragraph 00176).
Collectively, the Specification identifies several pathways comprising proteins that are differentially expressed in dystonia patients, of which only the eIF2-alpha pathway seems to hold promise for comprising biomarkers which may be useful in monitoring disease progression and tailoring treatment of dystonia.  Yet, even within this pathway, drugs which promote eIF2-alpha phosphorylation do not predictably normalize delta-E Torsin 1a localization (compare salubrinal with guanabenz).  
Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611